Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of a new ground of rejection.

Response to Amendment
	This is in response to the Amendment filed 21 October 2020.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1, 4-6, 9, 12-14, and 16-20 under 35 U.S.C. 103 as being unpatentable over Pracchia et al. (US 5,006,429) in view of CN206210849 (hereafter CN ‘849) has been withdrawn in view of Applicants’ Amendment.
4.	The rejection of claims 2-3 and 10-11 under 35 U.S.C. 103 as being unpatentable over Pracchia et al. (US 5,006,429) in view of CN206210849 (hereafter CN ‘849) as applied to claims 1 and 9 above, and further in view of CN 108565526 (hereafter CN ‘526) has been withdrawn in view of Applicants’ Amendment.
withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

8.	Claims 1, 4-9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pracchia et al. (US 5,006,429) in view of Godevais et al. (US 7,205,067).
Claim 1:	Pracchia et al. disclose an apparatus comprising: 
a thermal battery (11, in Figure 1) comprising: 
a housing (case 14); and 
one or more battery cells (10 and 12) within the housing (case 14), each battery cell comprising an anode, a cathode, and an electrolyte (col. 2: 41-col. 3: 3), wherein the electrolyte in each battery cell is configured to be in a solid state (eutectic) when the battery cell is inactive. See also entire document. 
Pracchia et al. do not disclose a phase change material around at least part of the housing, the phase change material configured to conduct external heat into the housing in order to melt the electrolyte in each battery cell and activate the battery cell, the phase change material also configured to change phase in order to reduce conduction of the external heat into the housing.
Godevais et al. in Figure 1 disclose a phase changing material (50) around at least a part of a battery housing (14), that is in heat transfer relationship with one or more secondary cells 10 and, is provided for dissipating heat generated by the cells 
Godevais et al. disclose that the phase change material should exhibit a softening or endothermic phase change at a temperature that is greater that the ambient temperature of the cells. However, given that a key feature of the phase change material is that it undergoes a phase change due the absorption of heat, the phase change material of Godevais et al. would obviously be capable of undergoing a phase change when the ambient temperature is higher than the battery cell temperature. Thus, regardless of the heat source, the ambient or the battery cell, the higher of the two sources will cause the phase change material to undergoe a phase change.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Pracchia et al. by incorporating the phase change material of Godevais et al. 
With the modification and given that the phase change material of Godevais et al. is similar to that instantly claimed (see claim 8 which recites a phase change material comprising a metal and a wax),  the phase change material of Godevais et al. would obviously be configured to conduct external heat into the housing in order to melt the electrolyte in each battery cell and activate the battery cell, the phase change 
One having ordinary skill in the art would have been motivated to make the modification to provide a passive heat sink for dissipating heat generated by the cell that would have enhanced cycling capability and rate capability (col. 2: 58-64).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1wherein Pracchia et al. further disclose that at least one of the anode (col. 2: 41-45, which discloses alkali and alkaline earth metal anodes) and the cathode (col. 2: 46-48, which discloses metal salt cathodes) in each battery cell (10 and 12) is configured to be in a solid state when the battery cell is inactive and to melt in order to activate the battery cell.
In particular, given that Pracchia et al disclose an anode and cathode of a material similar to that instantly disclosed, the at least one of the anode and cathode in each battery of Pracchia et al. would obviously be configured to be in a solid state when the battery cell is inactive and to melt in order to activate the battery cell.
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein Pracchia et al. disclose that the thermal battery comprises multiple battery cells (10, 12); 
the battery cells are stacked in the housing (case 14); and t

Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein Pracchia et al. further disclose that the thermal battery further comprises an electrically-insulative layer (34, 38) around at least part of the one or more battery cells.
Claims 7 and 15:	The rejection of claim 7 and 15 are as set forth above in claims 1 and 9 wherein the Pracchia et al. combination, in particular Pracchia et al., disclose that in each battery cell, the anode comprises an alkali or alkaline earth metal (col. 2: 41-45), the cathode comprises a metal salt (col. 2: 46-48), and the electrolyte comprises a salt electrolyte (col. 2: 49-col. 3: 3), but does not disclose that the phase change material comprises a metal or a wax; and,
a phase change material comprising a metal (zinc nitrate hexahydrate) (col. 6: 21-22) and a wax (col. 6: 1-3). See also entire document.
Claim 8:	The rejection of claim 8 is as set forth above in claim 7 wherein Godevais et al. further disclose zinc.
Claim 9:	 Pracchia et al. disclose an apparatus comprising: 
a body configured to generate heat (col. 1: 58-62);

a housing (case 14); and 
one or more battery cells (10 and 12) within the housing (case 14), each battery cell comprising an anode, a cathode, and an electrolyte (col. 2: 41-col. 3: 3), wherein the electrolyte in each battery cell is configured to be in a solid state (eutectic) when the battery cell is inactive. See also entire document. 
Pracchia et al. do not disclose a phase change material around at least part of the housing, the phase change material configured to conduct external heat into the housing in order to melt the electrolyte in each battery cell and activate the battery cell, the phase change material also configured to change phase in order to reduce conduction of the external heat into the housing.
Godevais et al. in Figure 1 disclose a phase changing material (50) around at least a part of a battery housing (14), that is in heat transfer relationship with one or more secondary cells 10 and, is provided for dissipating heat generated by the cells (col. 5: 50-67, col. 6: 1-3 disclosing a wax, and 15-22 discloses a zinc nitrate hexahydrate). The phase change material includes an endothermic phase change material that undergoes a softening or endothermic phase change as a result of absorbing dissipated heat.
Godevais et al. disclose that the phase change material should exhibit a softening or endothermic phase change at a temperature that is greater that the ambient temperature of the cells. However, given that a key feature of the phase 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Pracchia et al. by incorporating the phase change material of Godevais et al. 
With the modification and given that the phase change material of Godevais et al. is similar to that instantly claimed (see claim 8 which recites a phase change material comprising a metal and a wax),  the phase change material of Godevais et al. would obviously be configured to conduct external heat into the housing in order to melt the electrolyte in each battery cell and activate the battery cell, the phase change material would obviously also be configured to change phase and move away from the housing once the phase change material changes phase to reduce conduction of the external heat into the housing.
One having ordinary skill in the art would have been motivated to make the modification to provide a passive heat sink for dissipating heat generated by the cell that would have enhanced cycling capability and rate capability (col. 2: 58-64).
Claim 12:	The rejection of claim 12 is as set forth above in claim 9 wherein Pracchia et al. further disclose that at least one of the anode (col. 2: 41-45, which discloses alkali and alkaline earth metal anodes) and the cathode (col. 2: 46-48, which discloses metal salt cathodes) in each battery cell (10 and 12) is configured to be in a solid state when the battery cell is inactive and to melt in order to activate the battery cell.
In particular, given that Pracchia et al disclose an anode and cathode of a material similar to that instantly disclosed, the at least one of the anode and cathode in each battery of Pracchia et al. would obviously be configured to be in a solid state when the battery cell is inactive and to melt in order to activate the battery cell.
Claim 13:	The rejection of claim 13 is as set forth above in claim 9 wherein Pracchia et al. disclose that the thermal battery comprises multiple battery cells (10, 12); 
the battery cells are stacked in the housing (case 14); and t
he thermal battery further comprises (i) multiple power terminals and (ii) multiple electrical connections coupling the power terminals to different ones of the battery cells (i.e. col. 3: 37-40 discloses that the cells can be connected in parallel or series, which renders obvious the recited multiple power terminal and multiple electrical connections).
Claim 14:	The rejection of claim 14  is as set forth above in claim 9 wherein Pracchia et al. further disclose that the thermal battery further comprises an 
Claim 16:	The rejection of claim 16 is as set forth above in claim 9 wherein Pracchia et al. further disclose electrical circuitry that is configured to be powered by the thermal battery (col. 1: 62-64).
Claim 17: The rejection of claim 17 is as set forth above in claim 16 and 9 wherein Pracchia et al. further disclose a power supply that does not include any thermal batteries; and additional electrical circuitry that is configured to be powered by the power supply (col. 1: 62-64).
Claim 18: 	Pracchia et al. disclose a method comprising: 
conducting external heat into a thermal battery (Figure 1), the thermal battery comprising one or more battery cells (10 and 12, in Figure 1) within the housing (case 14, in Figure 1), each battery cell comprising an anode (col. 2: 41-45), a cathode (col. 2: 46-48), and an electrolyte (col. 2: 49-col. 3: 3), wherein the electrolyte in each battery cell is in a solid state (a eutectic)when the battery cell is inactive (abstract); 
melting the electrolyte in each battery cell using the external heat to activate the battery cell (abstract). See also entire document.
Pracchia et al. do not disclose a phase change material around at least part of the housing, the phase change material configured to conduct external heat into the housing in order to melt the electrolyte in each battery cell and activate the battery 
Godevais et al. disclose that the phase change material should exhibit a softening or endothermic phase change at a temperature that is greater that the ambient temperature of the cells. However, given that a key feature of the phase change material is that it undergoes a phase change due the absorption of heat, the phase change material of Godevais et al. would obviously be capable of undergoing a phase change when the ambient temperature is higher than the battery cell temperature. Thus, regardless of the heat source, the ambient or the battery cell, the higher of the two sources will cause the phase change material to undergoe a phase change.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Pracchia et al. by incorporating the phase change material of Godevais et al. 
With the modification and given that the phase change material of Godevais et al. is similar to that instantly claimed (see claim 8 which recites a phase change material comprising a metal and a wax),  the phase change material of Godevais et al. would obviously be configured to conduct external heat into the housing in order to melt the electrolyte in each battery cell and activate the battery cell, the phase change material would obviously also be configured to change phase and move away from 
One having ordinary skill in the art would have been motivated to make the modification to provide a passive heat sink for dissipating heat generated by the cell that would have enhanced cycling capability and rate capability (col. 2: 58-64).
Claim 19:	The rejection of claim 19 is as set forth above in claim 18 wherein Procchia et al. disclose that in each battery cell, melting at least one of the anode and the cathode in order to activate the battery cell.	In particular, given that Pracchia et al disclose an anode and cathode of a material similar to that instantly disclosed, the at least one of the anode and cathode in each battery of Pracchia et al. would obviously be configured to be in a solid state when the battery cell is inactive and to melt in order to activate the battery cell.
Claim 20:	The rejection of claim 20 is as set forth above in claim 18 wherein the method of the Pracchia et al. combination would obviously comprise maintaining the thermal battery at a safe operating temperature after changing the phase of the phase change material.

9.	Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pracchia et al. (US 5,006,429) in view of Godevais et al. (US 7,205,067) as applied to claims 1 and 9 above, and further in view of CN 108565526 (hereafter CN ‘526).

Claims 2 and 10:	The Pracchia et al. combination does not disclose 
a frame configured to hold the thermal battery, receive the external heat, and provide the external heat to the phase change material,
 wherein the phase change material is positioned between the frame and the thermal battery.
CN ‘526 in Figures 1 and 2 discloses a frame (heat pipe sleeve structure) configured to hold a battery, receive external heat, and provide external heat to phase change material (1), 
wherein the phase change material is positioned between the frame and the thermal battery. See entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal battery of the Pracchia et al. combination by incorporating the frame of CN ‘526.
One having ordinary skill in the art would have been motivated to make the modification to provide a sleeve structure that would have provided excellent heat dissipation performance, high mechanical strength and long service life.
Claims 3 and 11:	The rejection of claim 3 is as set forth above in claim 2 wherein CN ‘526 further discloses that the frame comprises: 
an outer hub (202, 203) positioned around the thermal battery; and 
.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Correspondence
11.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729